Case 1:20-cv-02405-EGS Document171 Filed 03/05/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

VOTE FORWARD, etai.,
Plaintiffs,

V.
Civil Case No. 1:20-cv-02405
LOUIS DEJOY, m his official

capacity as the Postmaster General; and the
UNITED STATES POSTAL SERVICE,

Defendants.

 

 

PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
THE FIRST AMENDED COMPLAINT

Plaintiffs filed this action on August 28, 2020, to challenge certam postal policies that
were adopted m violation of statutory requirements and imposed an unconstitutional burden on
the right to vote. The Court subsequently entered a prelmmary myunction and additional orders
to prevent Defendants’ policies from inflictmg mreparable harm on Plamtiffs m connection with
the November 2020 General Election and subsequent Georgia Runoff Election. With the
passage of those elections, the parties agreed to vacate the preimmary mjunction. Defendants,
however, now seek to go further, asking the Court to dismiss Plamtiffs’ lawsuit mm its entirety.

Defendants’ sole argument is that Plaintiffs do not face an ongomg, redressable mjury
because the 2020 elections have passed. But Defendants do not dispute that they remain
committed to proceedmg with the Late/Extra Trp Policy that Plamtiffs have challenged—which
was temporarily suspended only upon this Court’s entry of a preimmary myunction. Moreover,
Defendants do not contend that this Policy will have no effect on the right to vote m elections in
2021 and beyond. Instead, Defendants attempt to latch on to the temporal focus of Plamtiffs’

initial complamt to argue that Plamtiffs’ alleged myuries have disappeared.
1
Case 1:20-cv-02405-EGS Document171 Filed 03/05/21 Page 2 of 4

Whatever narrow argument Defendants may have, it has been rendered moot by
Plaintiffs’ motion for leave to amend ther complamt. The proposed amended complamt
removes any doubt that Plaintiffs have adequately alleged an ongomg and redressable mjury
based on the likelihood that Defendants’ policies will mpai them votmg rights and
organizational mterests gomg forward. Those policies mclude both the Late/Extra Trp Policy
that Plamtiffs have challenged since the outset of this case and Defendants’ ballot processmg
practices, which, as discovery in this case has revealed, place ther own undue burden on the
right to vote. The Court should therefore grant Plaintiffs’ motion for leave to amend (for the
reasons stated therem)—which Defendants do not oppose—and deny Defendants’ motion to
dismiss as moot.

ARGUMENT
I. Defendants’ Motion to Dismiss Should Be Denied as Moot in Light of Plaintiffs’

Proposed Second Amended Complaint, Which Clearly Pleads an Ongoing,
Redressable Injury.

33

“A motion to dismiss a complamt that has been subsequently amended is . . . moot.

Wultz v. Islamic Rep. of Iran, No. 1:08-cv-1460-RCL, 2009 WL 4981537, at *1 (D.D.C. Dec. 14,

2009). Thus, when faced with simultaneously pending motions to dismiss and for leave to

amend, courts commonly rule first on the motion for leave and, if granted, deny the motion to

dismiss as moot. See,e.g., Gray v. D.C. Public Schs., 688 F. Supp. 2d 1, 6 (D.D.C. 2010)

(granting plamtiff's motion for leave to amend and noting that “[w]hen a plaintiff amends her
complaint, it renders a motion to dismiss that complamt moot’). Here, Defendants do not
oppose Plaintiffs’ motion for leave to amend, and have mdicated that they will “file a fully
dispositive motion” regarding the proposed Second Amended Complaint. Thus, the Court
should simply dismiss the now-pendmg motion to dismiss as moot. Cf. Smalls v. Spencer, No.

17-606, 2018 WL 1461963, at *3 (D.D.C. Mar. 22, 2018) (grantmg plamntiff’s opposed motion

2
Case 1:20-cv-02405-EGS Document171 Filed 03/05/21 Page 3 of 4

for leave to amend because the proposed amendment was not futile and holding “im light of the
filing of the second amended complaint, Defendant’s motion to dismiss the first amended
complamt is DENIED AS MOOT”).

Denial of Defendants’ motion as moot is especially appropriate because the proposed
Second Amended Complamt plamly pleads anongomg and redressable mjury, thereby curmg
any arguable defects nn standmg. Defendants’ policies will contmue to impose a substantial
burden on mdividual voters’ right to vote m upcoming elections m 2021.!

Pennsylvania, Texas, and New Mexico will all hold important elections m the commg
months, and in each state, ballots must be received either by Election Day or one day thereafter
in order to be counted. Defendants, however, have refused to commit to extend the measures
that were implemented for the November 2020 General Election and the Georgia Runoff to these
important 2021 elections. Furthermore, Defendants appear mtent on proceeding with Postmaster
General DeJoy’s Late/Extra Trip Policy, which this Court prelmimary enjomed mn September
2020, now that this Court’s prelimmary myunction of that Policy has been vacated.

The individual Plaintiffs—who now mclude several voters from Pennsylvania and New
Mexico—therefore find themselves mn effectively the same position that prompted the filing of
this suit last August. Any delays in the delivery of Election Mail would once again threaten to
disenfranchise voters m several states, particularly those voters who choose to vote the weekend
before Election Day. Furthermore, Plamtiff Vote Forward continues to face animpendmg myury

due to its ongomg activities m preparation for upcoming elections m the relevant states.

 

1 Plamtiffs mcorporate herem by reference the arguments set forth m ther motion for leave to
amend by reference. See Pls.’ Mot. for Leave to Amend; Pls.” Proposed Second Am. Compl

3
Case 1:20-cv-02405-EGS Document171 Filed 03/05/21 Page 4 of 4

Thus, Plaintiffs’ proposed amended complamt adequately pleads impendmg and

redressable myuries caused by Defendants’ planned Late/Extra Trp Policy and reversion to the

ballot processing practices that threatened voter disenfranchisement last fall. The Court should

thus grant Plamntiffs’ motion for leave and deny Defendants’ motion to dismiss as moot.2

CONCLUSION

For the foregomg reasons, Plaintiffs respectfully request that the Court GRANT ther

Motion for Leave to File a Second Amended Complamt and DENY Defendants’ motion to

dismiss as moot.

Date: March 5, 2021

 

Respectfully submitted,

/s Shankar Duraiswamy
Shankar Duraiswamy
Daniel Auten
Sarah Suwanda
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street, NW
Washington, DC 20001-4956
(202) 662-6000
sduraiswamy@cov.com
dauten@cov.com
ssuwanda@cov.com

Robert D. Fram (pro hac vice)
COVINGTON & BURLING LLP
Salesforce Tower

415 Mission Street, Suite 5400
San Francisco, CA 94105-2533
(415) 591-6000
rfram@cov.com

? For the same reasons, the Court should reject Defendants’ alternative request to dismiss Count
II as moot. See Defs.’ Mot. to Dismiss 9, ECF No. 165.1.

4
